Order, in so far as it directs the referee to pay the plaintiff the amount due her on the judgment of foreclosure and sale, affirmed, on the ground that the appellant did not have a charging lien for the amount of his services in the seven actions on this particular judgment. (Williams v. Ingersoll, 89 N. Y. 508, 517; Matter of Heinsheimer, 214 id. 361, 364; Neier v. Droesch Realty Corporation, 232 App. Div. 534.) That part of the order fixing the amount of the appellant’s lien in this particular action at the sum of $353.43 is irregular in the sense that the proper procedure was not followed in determining the amount of the lien; and that portion of the order will be reversed on the law unless the appellant stipulates to accept said sum. If such stipulation is given the order will be affirmed, without costs; otherwise, that portion of the order directing payment to the plaintiff will be modified by directing the referee to pay to plaintiff, when the amount of the attorney’s lien is determined as hereinafter directed, the amount due her pursuant to the judgment, less the amount of the attorney’s lien to be determined on his prompt application, for which purpose the matter is remitted to the Special Term; and as so modified affirmed, with ten dollars costs and disbursements to respondent. Appeal from order denying reargument and resettlement of the order dismissed. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.